DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-31, 33-37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 11-16 and 19 of U.S. Patent No. 10,997,953 B2.  
Claim 32 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,997,953 B2 in view of Terry (US 5,546,131).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated by, or the obvious variation of, the claim of U.S. Patent No. 10,997,953 B2, as shown in the table below.
Instant Application: 
US 10,997,953 B2: 
Claim 22.  A method for configuring graphics for display, comprising: 

receiving, by a computer processor, a graphics stream in a first playout format; 


identifying, by the computer processor, a second playout format different from the first playout format; 


identifying, by the computer processor, an area of importance within the first playout format; 

identifying, within the second playout format, cut portions of the graphics stream that will not be displayed in the second playout format; 
identifying, within the second playout format, a viewing area comprising a portion of the second playout format within which the entire graphics stream will be displayed; 
determining, by the computer processor, a preferred position within the second playout format for the area of importance, wherein the preferred position is a user--selected location; and 
converting, by the computer processor, the graphics stream from the first playout format into the second playout fo1mat using the area of importance and the preferred position.

23.  The method of claim 22, further comprising: 
displaying the converted graphics stream in the second playout format on one or more displays in communication with the computer processor.

24. The method of claim 22, wherein the first playout format comprises a first display resolution and a first display layout1.

25. The method of claim 24, wherein the second playout format comprises a second display resolution and a second display layout2.
Claim 1. A method, executed by one or more computer processors in communication with one or more displays, for displaying graphics on the one or more displays comprising: 
receiving, by the one or more computer processors, a graphics stream in a first playout format, the first playout format comprising a first display resolution and a first display layout1; 
determining, by the one or more computer processors, a second playout format, the second playout format comprising a second display resolution and a second display layout2; 
identifying, by the one or more computer processors, an area of importance within the first display layout given the first display layout, the second display resolution, and the second display layout; 
identifying, within the second display format, cut portions of the graphics stream that will not be displayed in the second display layout; 
identifying, within the second display format, a viewing area comprising a portion of the second display layout within which the entire graphics stream will be displayed; 
determining, by the one or more computer processors, a preferred position within the second display layout for the area of importance, wherein the preferred position is a user-selected location; 

converting, by the one or more computer processors, the graphics stream from the first playout format into the second playout format using the area of importance and the preferred position; and 



displaying, by the one or more computer processors on the one or more displays, the converted graphics stream in the second playout format.
Claim 26. The method of claim 25, wherein the preferred position is determined to ensure that the area of importance is not positioned in the second display layout in an identified cut portion.
Claim 2. The method of claim 1, wherein the preferred position is determined to ensure that the area of importance is not positioned in the second display layout in an identified cut portion.
Claim 27. The method of claim 25, wherein the preferred position is determined to ensure that the area of importance is positioned within the second display layout.
Claim 3. The method of claim 1, wherein the preferred position is determined to ensure that the area of importance is positioned within the second display layout.
Claim 28. The method of claim 25, further comprising: 
indicating at least one graphic of the graphics stream as graphics that are displayed in the second display layout.
Claim 7. The method of claim 1, further comprising: 
indicating at least one graphic of the graphics stream as graphics that are displayed in the second display layout.
Claim 29. The method of claim 28, wherein each of the at least one indicated graphic has at least one of a horizontal alignment and a vertical alignment.
Claim 30. The method of claim 29, wherein the identifying the area of importance comprises defining a bounded region that covers a portion of the first playout format based on the first display layout, the second display layout, a first indicator for the horizontal alignment of the at least one indicated graphics, and a second indicator for the vertical alignment of the at least one indicated graphics.
Claim 11. The method of claim 8, wherein the identifying the area of importance comprises defining a bounded region that covers a portion of the first playout format based on the first display layout, the second display layout, a first indicator for the horizontal alignment of the at least one indicated graphics, and a second indicator for the vertical alignment of the at least one indicated graphics.
Claim 31. The method of claim 22, wherein the preferred position is indicated by a video stream playout format associated with the second playout format.
Claim 4. The method of claim 1, wherein the preferred position is indicated by a video stream playout format associated with the second playout format.
Claim 33. The method of claim 22, wherein the converting the graphics stream further comprises shifting the graphics stream by a configurable shift amount based on content provider dynamic scripts.
Claim 12. The method of claim 1, wherein the converting the graphics stream further comprises shifting the graphics stream by a configurable shift amount based on content provider dynamic scripts.
34. The method of claim 33, wherein the content provider dynamic scripts include script variables, the script variables being used to indicate the first and second display resolutions and the first and second display layouts.
Claim 13. The method of claim 12, wherein the content provider dynamic scripts include script variables, the script variables being used to indicate the first and second display resolutions and the first and second display layouts.
Claim 35. The method of claim 22, wherein the identifying the second playout format comprises: 
reading a hint on a playlist used to override or supplement information from a video stream over which the graphics stream is to be displayed
Claim 14. The method of claim 1, wherein the determining the second playout format comprises: 
reading a hint on a playlist used to override or supplement information from a video stream over which the graphics stream is to be displayed.
Claim 36. The method of claim 35, wherein the second playout format is indicated with a resolution graphic.
Claim 15. The method of claim 14, wherein the second playout format is indicated with a resolution graphic.
Claim 37. The method of claim 36, wherein the resolution graphic is displayed only when the second playout format is a high-definition format.
Claim 16. The method of claim 15, wherein the resolution graphic is displayed only when the second playout format is a high-definition format.
Claim 39. A computer program product, tangibly embodied in a non-transitory computer readable storage medium, for displaying graphics on a display, the computer program product including instructions being operable to cause a data processing apparatus to: 
receiving, by a computer processor, a graphics stream in a first playout format; 


identifying, by the computer processor, a second playout format different from the first playout format; 
identifying, by the computer processor, an area of importance within the first playout format; 
identifying, within the second playout format, cut portions of the graphics stream that will not be displayed in the second playout format; 
identifying, within the second playout format, a viewing area comprising a portion of the second playout format within which the entire graphics stream will be displayed; 
determining, by the computer processor, a preferred position within the second playout format for the area of importance, wherein the preferred position is a user­selected location; and 
converting, by the computer processor, the graphics stream from the first playout format into the second playout format using the area of importance and the preferred position.
Claim 19. A computer program product, tangibly embodied in a non-transitory computer readable storage medium, for displaying graphics on a display comprising, the computer program product including instructions being operable to cause a data processing apparatus to: 
receive a graphics stream in a first playout format, the first playout format comprising a first display resolution and a first display layout; 
determine a second playout format, the second playout format comprising a second display resolution and a second display layout; 
identify an area of importance within the first display layout given the first display layout, the second display resolution, and the second display layout; identify, within the second display format, cut portions of the graphics stream that will not be displayed in the second display layout; 
identify, within the second display format, a viewing area comprising a portion of the second display layout within which the entire graphics stream will be displayed;
 determine a preferred position within the second display layout for the area of importance, wherein the preferred position is a user-selected location; 
convert the graphics stream from the first playout format into the second playout format using the area of importance and the preferred position; and 
display, on the one or more displays, the converted graphics stream in the second playout format.


Regarding Claims 32 and 38, US 10,997,953 B2 does not explicitly disclose the limitation wherein the viewing area is one of a pillarbox area, a centercut area, a widescreen area, or a letterbox area and displaying a crawl graphic, wherein the converting removes a portion of the crawl graphic.  However those limitations have been disclosed by Terry.  Terry and the instant applicant are in the same field of art, Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Terry and to add above missing limitations in order to support displaying video on a display with different aspect ratio and resolution.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the first and second display resolutions and the first and second display layouts" in last two lines.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 22-39 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of converting, by the computer processor, the graphics stream from the first playout format into the second playout fo1mat using the area of importance and the preferred position as claimed in independent claim 1 and the limitation of converting, by the computer processor, the graphics stream from the first playout format into the second playout format using the area of importance and the preferred position as claimed in independent claim 39.  The closest prior art, Terry (US 5,546,131) and Mountain (US 2003/0025833 A1) discloses converting a playout format of a video stream with one aspect ratio to a different another playout format with a different aspect ratio.  The video stream includes subtitle and the conversion ensures the subtitle stays in the display area.  However, instead of converting the graphics stream by one step using the area of importance and the preferred position, both Terry and Mountain perform two steps of conversion: 1. Change aspect ratio.  2. Adjust subtitle position so that the subtitle is not lost.  

	. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613